In re Pivach, Mitchell; Barnes, Barbara Pivach; Liggio, Laura Macaluso; Donewar, Josephine Fradella; Brockhoeft, Dorothy Castellano; Misuraca, Salvadore A.; Mac-era, Dorothy Misuraca; Castellano, Anthony Jr.; Kimbrell, Doris Castellano; Duhe, Joye Castellano; Castellano, Harold; Cas-tellano, John Roland; Misuraca, Vincent; *878Wicks, Francis Ann Misuraca; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, Nos. CA-4480, CA-4481; Parish of Plaquemines, 25th Judicial District Court, Div. “B”, Nos. 25584, 26805.
Prior report: La.App., 501 So.2d 257.
Denied.
DIXON, C.J., and CALOGERO and DENNIS, JJ., would grant the writ.